                                                                  DOCKET NUMBER                                        Trial Court of Massachusetts                            14
       CIVIL ACTION COVER SHEET
                                                                     2...(9 cg 1146D                                   The Superior Court
PLAINTIFF(S):       ChristWinn elbow/                                                                            COUNTY
                                                                                                                              Worcester
ADDRESS:            23 MN Court, Apt. 6

Clinton, MA 01510                                                                      DEFENDANT(S):          Gary Allen and Richard L. Hedges, Inc.




ATTORNEY:           PatrIck Bunnell, Esq.

ADDRESS:            6 Grove Avenue                                                     ADDRESS:               70 Farmington Avenue, 113, New London, CT 06320 and

Leominster, MA 01453                                                                   241 Depot Street, Unity, ME 04988

976840-0001

BBO:                562321

                                                    TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)

         CODE NO.                             TYPE OF ACTION (specify)                            TRACK                       HAS A JURY CLAIM BEEN MADE?
        B03                             Motor Vehicle Negligence - Person Injury                  F                           X YES         .  NO

*If "Other please describe:


                                                      STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A

The following is a full, itemized and detailed statement of the facts en which the undersigned plaintiff or plaintiff counsel relies to determine money damages. For
this form, disregard double or treble damage claims; indicate single damages only.

                                                                                 TORT CLAIMS                                                                    ) , TeD
                                                                     (attach additional sheets as necessary)

A. Documented medical expenses to date:
                                                                                                                                                                    6,500.21
        1. Total hospital expenses                                                                                                                              $
        2. Total doctor expenses                                                                                                                                    2,632.00
                                                                                                                                                                $
        3. Tatal chiropractic expenses                                                                                                                          $
        4. Total physical therapy expenses                                                                                                                      $         •   'UU
        5. Total other expenses (describe below)..                                           ... :::   :...   ......                                            $
                                                                                                                                             Subtotal (A)       $     ti,142.21


B. Documented lost wages and compensation to date                                                FEB. 1 2                9                                      $
C. Documented property damages to dated                                                                                                                         $
D. Reasonably anticipated future medical and hospital expenses                          ATTEST:.                                                                $
E. Reasonably anticipated lost wages ..                                                                                                                         $
F. Other documented items of damages (describe below)                                                                                                                 IDu,eDu.O
                                                                                                                             -..0                               $
  Pain and suffering, permanent partial disability, emotional distress.

G. Briefly describe plaintiffs injury, including the nature and extent of injury:
  IConcussion, post-concussion syndrome, back injuries, elbow and wrist injuries.
                                                                                                                                               TOTAL (A-F):$          11,632.21


                                                                           CONTRACT CLAIMS
                                                                  (attach additional sheets as necessary)

Provide a detailed description of claims(s):
                                                                                                                                                       TOTAL: $       5111.63221,




Signature of Attomey/Pro Se Plaintiff: X                 ----- C__
                                                                -                                                                                       Date:   24 2 -2- 02o
RELATED ACTIONS: Please provide the case number, cafe name, and county of any related actions pending in the Superior Court.




                                                        CERTIFICATION PURSUANT TO SJC RULE 1:18'
I hereby certify that I have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 1:18) requiring that I provide my clie               •   information about court-connected dispute resolution services and discuss with them the
advantages and disadvantages of the v rious                   thods of dispute resolution.


Signature of Attorney of Record: X                                                                                                                      Date:        t,'      2 ~~-L
                                                                 DOCKET NUMBER                                     Trial Court of Massachusetts                                   I.
       CIVIL-ACTION COVER SHEET                                                                                    The Superior Court

PLAINTIFP(S):       chdallenn Olbeeu                                                                         COUNTY
                                                                                                                         Worcester
ADDRESS:            23 Me Coud, Apt 5

Clinton, MA 01510                                                                     DEFENDANT(S):        Gary Allen and Richard L. Hodges, inc.



ATTORNEY:           PedrIck Bunnell, Esq.

ADDRESS:            6 Grove Avenue                                                    ADDRESS:             70 Farmington Avenue, 1B, New London, CT 06320 and

Leominster, MA 01453                                                                  241 Depot Street, NOV, ME MN

078-840-0001

BOO:                562321
                                                   TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)

         CODE NO.                            TYPE OF ACTION (specify)                            TRACK                  HAS A JURY CLAIM BEEN MADE?
        B03                            Motor Vehicle Negligence - Person Injury                  F                      ©YES          III NO

if "Other" please describe:

                                                     STATEMENT OF DAMAGES PURSUANT TO G.L C. 212, § 3A

The following Is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiff counsel relies to determine money damages. For
this form, disregard double or treble damage claims; Indicate single damages only.
                                                                                TORT CLAIMS
                                                                    (attach additional sheets as necessary)

A. Documented medical expenses to date:                                                                                                                           6,500.21
        1. Total hospital expenses                                                                                                                      $         r,13 10
        2. Total doctor expenses                                                                                                                        $
        3. Total chiropractic expenses                                                                                                                  $            ,bUtI.UU
        4. Total physical therapy expenses                                                                                                              $
        5. Total other expenses (describe below)                                                                                                        $
                                                                                                                                          Subtotal (A): $         1 t       -

B. Documented lost wages and compensation to date                                                                                                             $
C. Documented property damages to dated                                                                                                                       $
O. Reasonably anticipated future medical and hospital expenses                                                                                                $
E. Reasonably anticipated lost wages                                                                                                                          $
F. Other documented items of damages (describe below)                                                                                                         $         '
  Pain and suffering, permanent partial disability, emotional distress.

G. Briefly describe plaintiffs injury, including the nature and extent of Injury:
 ' Concussion, post-concussion syndrome, back injuries, elbow and wrist injuries.                                                                                  11,032.21
     .                                                                                                                                      TOTAL (A-F):$

                                                                          CONTRACT CLAIMS
                                                                 (attach additional sheets as necessary)

Provide a detailed description of claims(s):                                                                                                                        $111,632.21
                                                                                                                                                    TOTAL: $



Signature of AttomeyfPro Se Plaintiff: X                                                                                                              Date:    2-I z - Z 020
                                                                                                             Superior Court.
RELATED ACTIONS: Please provide the case number, ca e name, and county of any related actions pending In the



                                               CERTIFICATION PURSUANT TO SJC RULE 1:18                 .
I hereby.certify that I have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 1:18) requiring that I provide my cite        Information about court-connected dispute resolution services and discuss with them the
advantages and disadvantages of the v rious        thods of dispute resolution.
                                                                                                                                                              r.-it_---eeeL
Signature of Attorney of Record: X                                                                                                                    Date:
             DOMBROWSKI, AVENI & BUNNELL, P.C.
                               COUNSELORS AT LAW
                                    6 Grove Avenue
                                 Leominster, MA 01453
JOHN M. DOMBROWSKI                                                       TELEPHONE (978) 840-0001
JEFFREY A. AVENI                                                         TELECOPIER (978) 840-9032
PATRICK R. BUNNELL


                                                   March 17, 2020

VIA CERTIFIED MAIL NO. 7017 1450 0000 6324 6350
RETURN RECEIPT REQUESTED

Gary Allen
21 Wesley Avenue
Westbrook, CT 06498-1882

       RE:    Christiann Gibeau vs. Gary Allen and Richard L. Hodges, Inc.
              Worcester Superior Court Docket No. 2085CV00178D

Dear Mr. Allen:

       Enclosed please find a copy of Complaint and Summons issued from the Worcester
Superior Court for the Commonwealth of Massachusetts. These documents are being served
upon you in compliance with The Massachusetts Long-Arm Statute, M.G.L., c. 223 §3.

       Please be advised that you have twenty days from the date of your receipt of the enclosed
Summons and Complaint to file an Answer to this Complaint in the Worcester Superior District
Court. A copy of this Answer should be forwarded to this office as well.

       Thank you.




PRB/kt
Enclosures
                              COMMONWEALTH OF MASSACHUSETTS

WORCESTER, SS                                               WORCESTER SUPERIOR COURT
                                                            CIVIL ACTION NO.2AG v17C")

CHRISTIANN GIBEAU,                    )
     Plaintiff                        )
                                      )
v.                                    )              PLAINTIFF'S COMPLAINT
                                      )
GARY ALLEN AND                        )                             F             la
RICHARD L. HODGES, INC.               )
     Defendants                       )                                   FEB 12 2020
                                                  PARTIES          ATTEST: gi     pith L
                                                                                  IC       CLERK

       1.      At all times material hereto, the Plaintiff, Christiann Marie Gibeau ("hereinafter referred

to as "Plaintiff'), was a resident of Clinton, Worcester County, Massachusetts.

       2.      The Defendant, Gary Allen, ("hereinafter referred to as "Defendant Allen"), is a resident

of New London, New London County, Connecticut.

       3.      The Defendant, Richard L. Hodges, Inc. ("hereinafter referred to as "Defendant

Corporation"), is a Maine corporation that is not registered to do business in the Commonwealth of

Massachusetts. Its principal place of business located in Unity, Maine. At all times material hereto, the

Defendant Corporation was engaged in the business of transportation.

                                COUNT I — CLAIM OF NEGLIGENCE

       4.      On February 16, 2017, the Plaintiff was operating her motor vehicle traveling north on

Route 495 in Littleton, MA.

       5.      At the same time and place, the Defendant Allen was operating a commercial vehicle

owned by the Defendant Corporation.

       6.      At said time and place, the Defendant Allen negligently struck the rear of the of the

Plaintiff's vehicle with great force and speed.
          7.     As a result of said collision, which was caused by the Defendant Allen's negligence, the

Plaintiff was seriously and permanently injured, suffered great pain of the body and mind, suffered

monetary damages, has suffered permanent disability, was obliged to expend money for medical care

and attendance, and other consequential damages.

          WHEREFORE, the Plaintiff demands judgment against the Defendant Allen in an amount

warranted by the evidence at trial, plus interest, costs, and any other relief this Court deems just and

proper.

                                COUNT II — RICHARD L. HODGES, INC.

          8.     The Plaintiff restates the allegations contained in Paragraphs 1 through 7 and incorporates

same herein by reference.

          9.     At the lime of the accident, the Defendant Corporation was the registered owner of the

motor vehicle operated by the Defendant Allen that was involved in the aforementioned accident with

the Plaintiff.

          10.    At all times material hereto, including the time of the Sorementioned accident, the

Defendant Allen was operating the motor vehicle owned by the Defendant Corporation under the

direction and control of the Defendant Corporation.

          11.    At all times material hereto, including the time of the aforementioned accident, the

Defendant Allen was operating the motor vehicle owned by the Defendant Corporation as an agent of

the Defendant Corporation.

          12.    The Defendant Corporation is vicariously liable for the, negligence of the Defendant

Allen.

          13.    As a result of the Defendant Allen's negligence, who was operating the motor vehicle

owned by the Defendant Corporation under Defendant Corporation's control and as its agent, the

Plaintiff was seriously and permanently injured, suffered great pain of the body and mind suffered
monetary damages, has suffered permanent disability, was obliged to expend money for medical care

and attendance, and other consequential damages.

       WHEREFORE, the Plaintiff demands judgment against the Richard L. Hodges, Inc., in an

amount warranted by the evidence at trial, plus interest, costs, and any other relief this Court deems just

and proper.


     THE PLAINTIFF REQUESTS A TRIAL BY JURY ON ALL COUNTS SO TRIABLE.


                                                     Respectfully submitted,
                                                     CHRISTIANN GIBEAU
                                                           Attorney,


                                                     Patrick R. I unnell, Esquire
                                                     BBO #562321
                                                     DOMBROWSKI, AVENI & BUNNELL, PC
                                                     6 Grove Ave            I '
                                                     Leominster, MA 0145:3.
                                                     (978) 840-0001
                                                     patrickbunnellepmail

Dated: February 10, 2020
                                                          DOCKET NLII.4.13ER          Trial Court of Massachusetts                               14
               CIVIL TRACKING ORDER
                       (STANDING ORDER 1.88)               20850V00178 1)             The Superior Court                                        Wt

CASE NAME:
                                                                                       Dennis P. McManus, Clerk of Courts
   Blbeau, Christiann vs. Allen, Gary et al

                                                                                     COURT NAME et ADDRESS
To: Patrick             R Bunnell, Esq.                                               Worcester County Superior Court
       DombroWskl Aveni & Bunnell PC
                                                                                      225 Main Street
       6 Grove Ave                                                                    Worcester,:MA 01608
       Leominster, MA 01453



                                                     TRACKING ORDER - F - Fast Track .
                       You are hereby notified that this case is on the track referenced above as per Superior Court Standing
     Order 1-88. The order requires that the various stages of litigation described below must be completed not later
     than the deadlines indicated.


                       STAGES OF LITIGATION                                                  DEADLINE

                                                                                 SERVED BY          FILED BY                   HEARD BY


     Service of process made and return filed with the Court                                        05/12/2020      J Mf r      l
                                                                                                                       .             .8.
     Responsato-the-complaIntliled-falsosee-MRCP 12)                                                06/11/2020 v                           gr

     All motions under MRCP 12, 19, and 20                                       06/11/2020         07/13/2020/                08/10/2020


     All motions under MRCP 15                                                   06/11/2020         07/13/2020J                08/10/2020
                                                                                                  Ike                      I                i
     All discovery requests and depositions served and non-expert                             j          . )111 '
                                                                                 12/08/2020
     depositions completed                                                                              (LAS          at              atli'
     All motions under MRCP 56                                                   01/07/2021./       02/013/2021J • 71

                                                                                       :48 .11 frp o,                          06/07/2021 i
     Final pre-trial conference held and/or firm trial date set
                                                                                       '11     r (VOL

     Case shall be resolved and Judgment shall Issue by                                                        krcill 02/11/2022
                                                                                                               il                          J'



                                                                                                                          time.
   The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later
   Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.
   This case Is assigned to



 DATE ISSUED                     ASSISTANT CLERK                                                               PHONE
                                                                                                                    (508)831-2350
      02/12/2020                    Laurie Jurglel
                                                                                                                                           arlynarti IIIMale
Delillltne Milled: 0     IRO 1
                                                                                                                           330
                                                        MIL • efeT NO.
                                                                                   Trial Court of Massachusetts
                  Summons
                                                                                   The Superior Court
                                                    2085CV00178D
GMEWOE
                                                                                                                     cbrk of Gaels
Christiann Gihosu                                                                   Worcester                            courdy
                                                                                   COURT NAME &ADDRESS:
                                                           rirodeal
                                       vs.                                          Worcester Superior Court
Gary Allen and                                                                      225 Main Street
Richard.L. Hodges, INC.                                                             Worcester, Mig9
                                                                                                                   to
                                                        • Odexiedin




           THIS SUMMONS IS DIRECTED TO                 Gary Allen                                  Det="nys 11
                                                                                                            1+,
                                                                                                             (              CLERK


 You are being sued. The Plaintiffs) named above has started a lawsuit against you. A copy of the Plaintiffs Complaint filed
 against you is attached to this summons and the original Trial:Ma has been filed fn the Worcester Suriorior
                                 YOU MUST ACT PRONEICY TO PROTECT YOUR SUOMI& .


1. You must respond to this twasuit in writing wittiL20 daYff,
If you do not respond, the court may decide the case against you and award the Plaintiff everything asked for in the complaint
You will also lose the opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect to
resolve this matter with the Plaintiff. If you need more time to respond, you may request an extension of time in writing
from the Court.

2. How to Respond.
To respond to this lawsuit you must file a written to response with the court and mail a copy to the Plaintiffs Attorney (or the
Plaintiff, if unrepresented). You can do this by:
        a) Filing your signed original response with the Clerk's Office for Civil Business, Worcester SupartorCourt
            225 Main Street, Worcester, MA 01608
                                                                 (address), by mail or in person SNL)
        b) Delivering or mailing a copy of your response to the Plaintiffs Attomey/Plaintiff at the following address:
           Patrick R. Bunnell, Esq. , Dombrowski, Aveni & Bunnell, P.C.
            6 Grove Avenue, Leominster, MA 01453
3. What to Include in Your Response.
An "Answer is one type of response to a Complaint Your Answer must state whether you agree or disagree with the fact(s)
alleged in each paragraph of the Complaint. Some defenses, called affirmative defenses, must be stated in your Answer or
you may lose your right to use them in court If you have any claims against the Plaintiff (referred to as counterclaims) that
am based on the same facts or transaction described in the Complaint then you must include those claims in your Answer.
Otherwise, you may lose your right to sue the Plaintiff about anything related to this lawsuit If you want to have your case
  heard by a jury, you must specifically request a jury trial in your court no more than 10 days after sending your Answer.
3 (cont). You can also respond to a Complaint by filing a "Motion to Dismiss," if you believe that the complaint is legally
invalid or legally insufficient A Motion to Dismiss must be based on one of the legal deficiencies or masons listed under
Mass. R. Civ. P.12. ff you are filing a Motion to Dismiss, you must also comply with the filing procedures for "Civil Motions"
described in the rules of the Court in which the complaint was filed, available at
                                        www.mass.00vicourtsrosse-legal-resindes of court

4 Legal Assistance.
You may wish to get legal help from a lawyer. If you cannot get legal help, some basic information for people who represent
themselves is available at          mass gpvicourisinelfhela

S. Required Information on All flings:             •
The "civil docket number" appealing at the top of this notice is the case number assigned to this case and must appear on the
front of your Answer or Motion to Dismiss. You should refer to yourself as the "Defendant"

        mules, Hon.          JI.1    Fab      nt         Chief Justice on      March 13                        , 20 20 .
                                                                                                                         (sea°


         Clerk..Magistrate

 Nab: The numberaniweg to the        Mwe               attle      et Sob      tcM be Inftrail on the swam% before k is =Ned on the esendont




                                               PROOF OF SERVICE OF PROCESS


I hereby certify that on                      . I served a copy of this summons, together with a copy of the complaint
in this action, on the defendant named in this summons, in the following manner (See Mass. R. Civ. P. 4c9(1-E)):




           Dated                                                            Signature:




at    TO PROCESS SERVER:
        PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX - BOTH ON THE ORIGINAL
SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.



                                                                                           Date:


                                                                                                                        rev. 12019
                                                                                                                                  SERVE
                      Summons                                            DOOM' MO.


                                                              2085CV00178D

    Christieuri        Gtheau


                                                                      Plairafts)
                                              VS.
    Cary Allen and                                                                               Worcester Superior Court
                                                                                                 225 Main Street
    Richard L. 1-Icidges ,           Inc.
                                                                                                 Worcester, MA 01608

                                                                   beksiciseiN




                TH18 SUMMONS IS DIRECTED TO                    Richard L. Hodges, Inc.
                                                                                                                            s rims)



    101LAELtajniums& The Plaintiff(s) named above has stated
                                                                        leviauit against you A copy of the Plaintiffs Complaint Ned
      against you io attached to this SUTTIMOnS and the original cpmplairif has been filed in
                                                                                              fete Worcester superior
                                                                                                                            470(mt-
                                     YOU MUST ACT PRObilxil]Y TO PROTECT YOUR MONT& ,


    1. `NUMMI Ireutiontl to this lemelkurtyaftgiemithiztgay-c
                                      i
    if you do not respond, the court may decide the case aintinst you and award the Plaintiff everything Sated for in the compisint.
    You wJ oleo ioee the opportunity to tell your side of the story. You must rixspond to this Isivatitt in Wiling even if yoti Med f0
     reaolva this matter with the Plaintiff. If you need more time to respond, you may request an extension of Woe in writing
     from the Court.

     2. Now to Respond.
     To respond to this lawsuit, you must Se a Wain to response with the court sad mail a oopy to Ow Plaintiffs /Wow/ (ur the
     Plaintiff, if unrapreseritaa). You can do this by:
                                                                                        Businarso,Worr*stpr superior Court
              a) Filing your signed original response with the Clerk's Office for CM
                                                                                                 person MR
                 225 Main Street, Worcester, MA 01608 (address), by mat or in
                                                                                                                    address:
                                                                  the Plaintifi's Attorney/Plaine' at the following
              b) Derivering or mailing a copy of your response to
                  Patrick R. Bunnell, Esq., Dombrowski, Aveni & Bunnell, P.C.
                   6 urove Avenue, Lecininste.r, NA 01453

      3. What to Include In Your Response.
                                                                                                                 disagree with the fact(g)
                                                                   Ailswer rrusst stela rvhstiair you agree or
         "Answer" is one type of response to a Complaint. Your
      An                                                                                  defense, must be stated it your Anseer or
                                                           defenses, rAled affirmative
      famed in each paragraph of the Complaint Some
                                                                                          Phanttlf l'efeinert to
                                                           nave any amino against the
      you may lose your riett to use them in court. If you
                                                                                                 hchoje those Claims in your Answer.
                                                  deitateet In the Complaint, then IF"' mist
      are based an the same befit or linrusactian                             rebind to this ice. tf you %twit to have your came
                                    right to sue Ma  Plaintiff about anything
      Otherwise, you may Ina.,                                                                    1013135°3 finer setwilog your AMON:C.
                                                                                   no
                                                requixt  a io'Y 1;6°1 your (23121 ° Me 1116n
        heord by sa jury, you Mile SPOCIfiCanY




I
3 (cant). You can akso respond to a Complaint by filing a "Motion to Dismiss," if you believe that the
                                                                                                                                  complairg is hag*
invalid or legaly insufficient. A Motion to Dismiss must be based on one of the legal deficiencies or
                                                                                                       reesixis fisted under
 Meas. R. Ctv. P. i2. if you are filing a Motion to Dismiss. you must lakS0 OrplY with the fling INOCI3drifee for `Civil Motimas
 dasEmlaed In the rules of the Court in which the complaint was filed, evadable at
                                                     WNW mass.ficrvicounsicase-isol-reekulesof_court

  4. Legal A,ssiatance.
   You troy wish to get legal help from a lawyer. tf you cannot get legal help, some basic intimation for people who represent
   themselves is available at www.mass.govicourtshielftlet

    S. Required Infornsition on All Filings:
    The "evil docket number appearing at the top of this notice is the case number assigned to its case and must away on the
    front of your Answer of Motion to Dismlssz You should refer to yourself as the "Defendant."
                                 ._......,— 4......‘        —14
                              J                                                 March 13             , zo 20 (sew)
              Witness Hon         . 41 Fab v nt        Chief Justice on

                  Clerk-Magietrate          111119
                                                 ,11             1

        lido: The number ershiemcl io to   ‘ 111w • by Ihe        at te    gt as easulteuat Ds Irstoilbst on t'is summons trilby le tree e, m.p.h.-1.4

                                                                                                                                                         /

                                                             PROOF OF SERVICE OF PROCESS


       I hereby certify that on                   . i served a copy OT this summons, together with a copy of the oonvisiipt
       in this action, on the defendant named in this surnmons, in the following manner (See Mass. R. Ciy. P. 4{d}{1-5)).




                                                                                   Signature
                      Dated:



                                   SEWER:
                   TO PROCESS                                                                     ei nes vox - SOTH all THE 010011141,
          #4.R.                                      ISCRY/OC ON THE Dl    Ain-
                                 DATE THAT TQtJ IMAM
                 PLEASE BOER THE                                  DEFEPIDANT.
                                          euseanws SFRVIED ON TFE
           sumac:Ms A  pH TiE COPY OF THE

                                                                                                  Outs:



                                                                               " 6.(i .           4243
                                                                             4kASeTh":                               -
